SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of December, 2014 IRSA Inversiones y Representaciones Sociedad Anónima (Exact name of Registrant as specified in its charter) IRSA Investments and Representations Inc. (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Bolívar 108 (C1066AAB) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x IRSA INVERSIONES Y REPRESENTACIONES SOCIEDAD ANÓNIMA (THE “COMPANY”) REPORT ON FORM 6-K Attached is an English translation of the letter datedDecember 18, 2014 filed by the Company with the Comisión Nacional de Valores and the Bolsa de Comercio de Buenos Aires: Continuing with theinformation providedin thenotes to our financial statementsas of09/30/2014, wecommunicate that the Court of Appeals for Administrative and Tax claims from the City of Buenos Aires, has confirmed the first instance Court decision rejecting the action filed by “FECOBA –Federación de Comercio e Industria de la Ciudad de Buenos Aires” against the City of Buenos Aires (this decision from the Court of Appeals, has direct consequences to oursubsidiaryAlto Palermo SA ("APSA")and its shopping center “Distrito Arcos”). Therefore, afterconcluding the administrative procedures,we willproceed todayto the opening of the 14thShopping Center of our subsidiary APSA . Distrito Arcos, located in the neighborhood of Palermo in the City of Buenos Aires,will be a Premium Outlet of approximately 14,000sqm of gross leasable area that willhave 52stores and 15stands in a first stage. In the second stagewe plan to build a gym, shop housewares and an exceptional cultural offer, reaching 65stores and 20stands in total, adding approximately 2,000sqm of additional gross leasable area. The investment made by the Company has reached thesum ofARS 250 million, generating more than 1,000 jobs during the construction stageand estimating that, once operational, will create a lot of direct and indirect jobs, corresponding totenants and suppliers. Additionally,constitutes a new concept and optimization of anspace in the City of Buenos Aires thatwill contribute toimprove the quality of life of its inhabitants and visitors, as ithappened with others unique buildings of the company, asMercado de Abasto, Alto Rosario, Dot Baires Shopping, etc. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Buenos Aires, Argentina. IRSA Inversiones y Representaciones Sociedad Anónima By: /S/ Saúl Zang Name: Saúl Zang Title: Responsiblefor the Relationship with the Markets Dated: December 18, 2014
